EXHIBIT 10-M c

ASSUMPTION AGREEMENT

Dated: August 13, 2008

Colgate-Palmolive Company

300 Park Avenue

New York, New York 10022

Attention: Treasurer

Citibank, N.A., as Administrative Agent

Two Penns Way

New Castle, Delaware 19720

Attention: Bank Loan Syndications

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November 3, 2005 among
Colgate-Palmolive Company (the “Borrower”), the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, Bank of America, N.A., BNP Paribas,
HSBC Bank USA, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, and Citigroup Global Markets Inc., as Arranger (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
for such Lenders.

The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.15(d) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
on August 13, 2008 and that its Commitment shall as of such date be $50,000,000.

The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof, the most recent financial statements referred to in
Section 5.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; (v) specifies as its Lending Office (and address for notices) the
offices set forth beneath its name on the signature pages hereof;



--------------------------------------------------------------------------------

and (vi) attaches the forms prescribed by the Internal Revenue Service of the
United States required under Section 2.13 of the Credit Agreement.

Pursuant to Section 2.17 of the Credit Agreement, the Assuming Lender requests
that the Borrower deliver to the Administrative Agent (to be promptly delivered
to the Assuming Lender) A Notes payable to the order of the Assuming Lender,
dated as of August 13, 2008 and substantially in the form of Exhibit A-1 to the
Credit Agreement.

The effective date for this Assumption Agreement shall be August 13, 2008. Upon
delivery of this Assumption Agreement to the Borrower and the Administrative
Agent, and satisfaction of all conditions imposed under Section 2.15 as of
August 13, 2008, the undersigned shall be a party to the Credit Agreement and
have the rights and obligations of a Lender thereunder. As of August 13, 2008,
the Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assumed hereby (including, without limitation, all
payments of principal, interest and commitment fees) to the Assuming Lender.

This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

[remainder of the page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours,

 

THE NORTHERN TRUST COMPANY

By:   /s/ Ashish S. Bhagwat  

Name: Ashish S. Bhagwat

Title: Vice President

Domestic Lending Office

(and address for notices):

50 S. LaSalle Street

Chicago, IL 60603

Fax: (312)444-4906

Eurodollar Lending Office:

50 S. LaSalle Street

Chicago, IL 60603

Fax: (312)444-4906

 

Above Acknowledged and Agreed to:

 

CITIBANK, N.A., as Administrative Agent

By:   /s/ Shannon A. Sweeney  

Name: Shannon A. Sweeney

Title: Vice President

COLGATE-PALMOLIVE COMPANY By:   /s/ Edward J. Filusch  

Name: Edward J. Filusch

Title: Vice President and Corporate Treasurer